Case 4:19-cr-09095-SMR-CFB Document 10 FiledeO7/18/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT.

for the PANT OU

cri

Southern District of lowa

United States of America

 

 

Ve )
4:19-MJ-

JONA SHITALENI PAULUS Case No. 4:19-MJ-355

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
JONA SHITALENI PAULUS

(name of person to be arrested) :

 

who is accused of an offense or violation based on the following document filed with the court:

(1 Indictment © Superseding Indictment 1 Information O Superseding Information @ Complaint
1 Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Possession of Child Pornography in violation of Title 18, United States Code, Section 2252(a)(4)(B)

Date: 05/30/2019 lr Ur

Issuing officer's signature

City and state: Des Moines, lowa Celeste F. Bremer, U.S. Magistrate Judge

Printed name and title

 

Return

 

sted on (date) fe FF &7 ye.

This warrant was received on (date) — ¥, he Jeff , and the person was

at (city and state) MW alt,

   

Date: 7-¢ B19

 

Arresting officer's signature

Flacan Simon Gyre cel perm

Printed name and title

 

 
